Citation Nr: 0734246	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  06-39 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral peripheral 
neuropathy of the upper and lower extremities, to include as 
due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from April 1970 to January 
1972.  The veteran served in the Republic of Vietnam from 
August 29, 1970 to August 28, 1971.  He was awarded the 
Purple Heart and Bronze Star Medals and Combat Infantryman's 
Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, wherein the RO, in part, denied 
service connection for bilateral peripheral neuropathy of the 
upper and lower extremities, to include as due to Agent 
Orange exposure.  The veteran timely appealed the April 2005 
rating action to the Board. 

In an October 2005 statement to the RO, the veteran withdrew 
his appeal for service connection for hearing loss and fungal 
disease of the feet and groin.  Thus, these issues are not 
for appellate consideration in the decision below.

In August 2007, the veteran and his spouse testified before 
the undersigned Veterans Law Judge at the Pittsburgh, 
Pennsylvania RO.  A copy of the hearing transcript has been 
associated with the claims file. 


FINDING OF FACT

Current bilateral peripheral neuropathy of the upper and 
lower extremities is of service origin.


CONCLUSION OF LAW

Bilateral peripheral neuropathy of the upper and lower 
extremities was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Winch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision 
below, further assistance is unnecessary to aid the veteran 
in substantiating his claim.

II.  Relevant Laws and Regulations

Service Connection-general criteria

Service connection will be granted if it is shown that a 
veteran has disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing:  (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Agent Orange criteria

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

The last date on which such veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  Service in the Republic of Vietnam includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

As the veteran served in the Republic of Vietnam from August 
29, 1970 to August 28, 1971, his exposure to Agent Orange is 
presumed.  Id.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" 
includes the following: Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset. 
38 C.F.R. § 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall be service 
connected if they manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, and acute or subacute peripheral neuropathy, shall 
have become manifest to a degree of 10 percent or more within 
one year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service. 38 C.F.R. § 3.307(a)(6) (2007).

Notwithstanding the presumptions applicable to herbicide 
exposure, a veteran may establish service connection by 
evidence of direct service incurrence.
See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); 
Stefl v. Nicholson, 21 Vet App 120 (2007). 

III.  Analysis

The record clearly documents that the veteran has been 
diagnosed as having bilateral peripheral neuropathy of the 
upper and lower extremities.  This condition was diagnosed on 
VA examination in January 2005.  Thus, the first element for 
service connection is established.

The second element, an in-service injury, is satisfied by the 
presumption that the veteran was exposed to herbicides, 
including Agent Orange during active service in the Republic 
of Vietnam.

The final consideration is whether the current bilateral 
peripheral neuropathy of the upper and lower extremities is 
related to the veteran's presumed in-service Agent Orange 
exposure during active service in the Republic of Vietnam.  

VA has concluded, based on studies by the National Academy of 
Sciences, that there is no positive association between 
herbicide exposure and chronic peripheral neuropathy.  68 
Fed. Reg. 27,630 (May 20, 2003).

VA's finding did not overrule Combee.  in January 2005, a VA 
examiner concluded, after a physical evaluation of the 
veteran, that bilateral peripheral neuropathy of the lower 
and upper extremities was most likely (greater than 50/50 
chance) secondary to Agent Orange exposure (see, January 2005 
VA examination report).  This opinion was apparently based, 
at least in part, on the misapprehension that peripheral 
neuropathy was a presumptive disease for veteran's exposed to 
Agent Orange.  

Regardless, however, of the precise reasoning, the only 
opinion specific to the veteran's case, is that current 
peripheral neuropathy is related to in-service Agent Orange 
exposure.  The Board is also aware that a minority of studies 
cited in the National Academy of Science study suggested a 
link between herbicide exposure and peripheral neuropathy.

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied. Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Resolving reasonable doubt in the veteran's favor, service 
connection is granted for bilateral peripheral neuropathy of 
the upper and lower extremities a due to Agent Orange 
exposure. 


ORDER

Service connection for bilateral peripheral neuropathy of the 
upper and lower extremities is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


